DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 11/23/2021, this is a Notice of Allowance. Claims 1, 2, and 4-12 are currently allowed in the instant application.
-. It is noted that claims 1, 4 and 12 have been amended.
-. It is noted that claim 3 has been cancelled.
-. The rejection under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.
                                          Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
    EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
A. Claims 1, 2, and 4-12 are found to be allowable in view of the Applicant’s arguments and amendments (Applicant’s remarks, pages 7-8).
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible   Thus, it is found that the application is now in condition for allowance.
B.  Claims 1, 2 and 4-12 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 4 and 12. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2011/0190932 to Tsusaka et al - which is directed to a control apparatus for a robot arm, the control apparatus controlling an operation of the robot arm for an assembly task-performing robot to perform an assembly task of assembling an assembly-target object gripped by the robot arm with respect to a targeted object, comprising: [0016] a force detecting unit that detects a person's force acting on the robot arm; [0017] an information acquiring unit that acquires information as to the operation that includes a position of the robot arm in the assembly task, and the person's force detected by the force detecting unit; [0018] a target object force detecting unit that detects a force applied to the assembly-target object by the robot arm; [0019] a correction operation type determining unit that determines a correction operation type for correcting the operation, based on the information as to the operation including the position of the robot arm in the assembly task and information as to the person's force each acquired by the information acquiring unit, and the force applied to the target object detected by the target object force detecting unit; and [0020] an operation correction unit that corrects the operation by controlling the robot arm, in accordance with the person's force detected by the force detecting unit and acquired by the information acquiring unit, and the correction operation type determined by the correction operation type determining unit, during the assembly task of the robot arm previously determined.
US 2017/0008171 to Iwatake - which is directed to A robot controller which uses a robot to more stably, more rapidly move a given object and a different object relative to each other to set the given object and the different object in a combined state in which portions of the two objects are in contact and combined with each other. The robot controller includes an unit which measures a force acting between two objects, an unit which sets a direction of translational force control, an unit which sets a translational force control target force, an unit which sets an axis of rotational force control, an unit which calculates a target amount of translational force control direction movement, an unit which calculates a target amount of rotational force control axis rotational movement, an unit which calculates a target amount of rotational movement, and an unit which generates an operation command for the robot.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A control device that controls a robot provided with a movable unit and a force detection unit which detects a force applied to the movable unit from an object in contact with the movable unit, the control device comprising: a control unit which executes a force control to the movable unit according to an output of the force detection unit, wherein the control unit executes a stop control of the movable unit when a predetermined stop condition is satisfied, and the stop control includes a second control which controls the movable unit by continuing the force control when the stop condition is satisfied during the execution of a first control including the force control, wherein the predetermined stop condition is at least one of: an opened safety door; an activated emergency stop button; a received stop instruction; an object detected within a predetermined threshold distance; and a worker contacted the robot, and wherein the movable unit has a contact portion coming into contact with the object, and when a moving amount of the contact portion in the second control is equal to or larger than a predetermined threshold value, the control unit ends the second control and maintains a position of the movable unit.” 
Regarding Claim 4, “A control device that controls a robot provided with a movable unit and a force detection unit which detects a force applied to the movable unit from an object in contact with the movable unit, the control device comprising: a control unit which executes a force control to the movable unit according to an output of the force detection unit, wherein the control unit executes a stop control of the movable unit when a predetermined stop condition is satisfied, and the stop control includes a second control which controls the movable unit by continuing the force control when the stop condition is satisfied during the execution of a first control including the force control, wherein the predetermined condition is at least one of: an opened safety door; an activated emergency stop button; a received stop instruction; an object detected within a predetermined threshold distance; and a worker contacted the robot, and wherein a work sequence of the robot includes a plurality of processes using the force control, the control unit is configured to select a stop control mode including a first mode including the second control and a second mode for controlling the movable unit according to a control setting different from the second control, and the movable unit is controlled according to a combination of the stop control mode and a timing to start the stop control predetermined for each of the plurality of processes when the stop condition is satisfied.”
Regarding Claim 12, “A robot comprising: a force detection unit detecting a force applied to the robot from an object; and a movable unit in which a force control is applied according to an output of the force detection unit, wherein the movable unit is controlled in a state in which an operation is stopped when a predetermined stop condition is satisfied during an execution of the force control and the force control is continued when the stop condition is satisfied after the stop, wSerial No. 16/545,114Page 5 of 8herein the movable unit has a contact portion coming into contact with the object, and when a moving amount of the contact portion in the second control is equal to or larger than a predetermined threshold value, the control unit ends the second control and maintains a position of the movable unit.”

Dependent claims 2 and 5-11 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 4.

C.	Therefore, Claims 1-2 and 4-12 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B